OPINION
Plaintiffs-appellants Patrick and Martha Quinn appeal three separate judgment entries filed by the Knox County Court of Common Pleas on March 29, 2000, dismissing their claim against defendants-appellees Barbara A. Fry, Martha Denman and Real Estate Showcase, Inc., and Sam Miller and Re/Max Stars.
                          STATEMENT OF THE CASE
Appellants filed their complaint against appellees on June 8, 1999. Appellees all filed answers to appellants' complaint. Appellee Fry also filed a counterclaim on July 20, 1999. Appellees all filed motions for summary judgment. Appellants filed a memorandum in opposition to all of appellees' motions. On March 29, 2000, the trial court granted all three of appellees' motions via separate judgment entries filed March 29, 2000. It is from those judgment entries appellants prosecutes this appeal, assigning as error:
    I. THE TRIAL COURT ERRED IN GRANTING SUMMARY JUDGMENT IN FAVOR OF THE DEFENDANTS-APPELLEES, AS GENUINE ISSUES OF MATERIAL FACT EXIST.
Upon review of the record, we conclude the judgments appealed from do not constitute a final appealable order. Appellee Barbara Fry's counterclaim remains pending in the trial court. The trial court's three judgment entries filed March 29, 2000, do not contain the trial court's conclusion there is not just cause for delay in accordance with Civ.R. 54(B). The appealed entries are interlocutory orders; therefore, do not constitute final appealable orders.
This appeal is dismissed for lack of jurisdiction.